Citation Nr: 1611266	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-33 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

2. Entitlement to service connection for irritable bowel syndrome (IBS), including as secondary to or aggravated by service-connected GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1979 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for GERD and assigned an initial disability rating of 30 percent and denied entitlement to service connection for IBS.

This issue of an increased initial rating for service-connected GERD has been previously remanded by the Board in January 2013. There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). As directed by the Board, the RO obtained a VA examination on the severity of the Veteran's service-connected GERD. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

In an Informal Hearing Presentation received by the Board in February 2016, the Veteran's representative asserted that the claims for entitlement to service connection for IBS and an increased rating for GERD are inextricably intertwined and that no final decision could be made on either claim by the Board unless both claims are considered. The representative asks for a remand for further development, specifically a VA examination to determine whether the service-connected GERD has caused or aggravated the IBS. The Board finds that the issue of service connection for IBS has no bearing on the appropriate disability rating for service-connected GERD. Therefore, these issues are not inextricably intertwined and the Board will proceed with a decision on the merits on the claim for an increased initial rating for GERD.

The issue of entitlement to service connection for IBS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's GERD has been manifested by symptoms and impairment including pain, vomiting, and material weight loss.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 60 percent, but no higher, for GERD, have been met. 38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide Veterans with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015). The requirements of the statutes and regulation have been met in this case. As to the claim for a higher initial rating for GERD, this claim arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability. Where an underlying claim for service connection has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a Veteran obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a Veteran obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015).

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records. In addition, the Veteran was afforded a VA examination as to the existence and severity of his GERD in April 2008 and April 2013, as will be described in greater detail below, and the Board finds that the examinations were adequate. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for a higher rating for GERD is thus ready to be considered on the merits.

Laws and Regulations - Increased Rating

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2015). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Rating for GERD - Analysis

The Veteran contends that the severity of his GERD warrants an initial rating in excess of 30 percent. He has stated that he has symptoms of abdominal pain and vomiting.

This disability is currently rated under 38 C.F.R. § 4.114, DC 7346, for hiatal hernia. Under Diagnostic Code 7346 a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. For a 30 percent rating, GERD must manifest as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

After review of the evidence, lay and medical, the Board finds a 60 percent rating for GERD is warranted for the entire period on appeal. The Veteran was afforded a VA examination in April 2008 in which the Veteran reported a burning sensation in the upper abdomen and cramping. 

A private treatment record dated February 2009 noted that the Veteran experienced abdominal pain, but no vomiting. A private treatment record dated March 2009 noted that the Veteran experienced symptoms of abdominal pain and nausea with vomiting. Private treatment records from March 2009 note that the Veteran lost 18 pounds during that month. In another private treatment record from March 2009, the Veteran complained of vomiting. In a September 2009 private treatment record, the Veteran complained of abdominal cramps. In a December 2009 private treatment record, the Veteran complained of vomiting. In a February 2010 private treatment record, the Veteran reported symptoms of abdominal pain and vomiting. In a June 2010 private treatment record, the Veteran again complained of abdominal pain.

In a September 2009 statement, the Veteran reported experience abdominal pain and vomiting. 

The Veteran was afforded a VA examination in April 2013 as to the nature and severity of his GERD. The VA examiner noted that the Veteran had been previously diagnosed with Barrett's esophagus, secondary to the service-connected GERD. The VA examination report contains no complaints of abdominal pain, vomiting, material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Board has also reviewed the internet articles submitted by the Veteran. Normally, medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). In short, articles and treatises tend to be general in nature and to not relate to the specific facts in a given veteran's claim. In the present case, the internet articles referenced fall into this category. These articles list the general symptoms of abdominal distress, and not the current severity of the Veteran's specific symptoms of GERD. Therefore, this evidence is not material as to the issue of the Veteran's current disability rating for service-connected GERD.

The weight of the evidence, both lay and medical, supports a finding that the Veteran is entitled to an initial rating of 60 percent for the entire appeals period. The Veteran's private treatment records contain frequent complaints of abdominal pain and vomiting throughout the appeals period. These symptoms are encompassed by the criteria for a 60 percent rating for GERD.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports a disability rating of 60 percent for GERD for the entire rating period on appeal.38 C.F.R. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, DC 7346.

Extraschedular Analysis

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Turning to the first step, the Board finds that the symptomatology and impairment caused by the Veteran's GERD, are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. In this case, the Veteran's symptoms of abdominal pain and vomiting are fully contemplated by the assigned diagnostic criteria. Because the Veteran's symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's currently service-connected disabilities, as well as any associated symptomatology. Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities. Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the present appeal

ORDER

Entitlement to a 60 percent initial disability rating, but no higher, for GERD is granted, subject to controlling regulations governing the payment of monetary awards.

REMAND

The Veteran's private treatment records note a diagnosis of IBS in October 2010. He was afforded a VA examination in March 2011 to determine the nature and etiology of his currently diagnosed IBS. The VA examiner diagnosed the Veteran with persistent diarrhea of undetermined etiology associated with weight loss, and noted that the Veteran's symptoms were an atypical presentation of IBS. The VA examiner opined that, in as much as the Veteran's pre-service and service symptoms were of easy regurgitation oftentimes when recumbent at nighttime and associated with heartburn as well as lactose intolerance, the current symptoms are less likely than not a result of those chronic service symptomatologies. The VA examiner also noted that the current symptoms were of new onset approximately 18 months prior to the VA examination, with the predominate facet of the symptomatology being refractory diarrhea, unlike his symptomatology during service. 

In an Informal Hearing Presentation received by the Board in February 2016, the Veteran's representative requested that the Board remand this issue for further development. Specifically, the representative raised the theories of that the IBS is secondary to or aggravated by the service-connected GERD. Neither of these theories of entitlement were considered by the March 2011 VA examiner. Therefore, a remand for additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1. 1. Obtain any and all outstanding VA and private treatment records related to the Veteran's IBS and associate them with the record. 

2. Refer the case to the VA examiner who conducted the March 2011 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's currently diagnosed IBS, including as secondary to or aggravated by his service-connected GERD. The claims file should be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner is asked to offer the following opinion:

Is it as least as likely as not that the Veteran's current IBS is caused by or related to his service-connected GERD?

Is it as least as likely as not that the Veteran's current IBS is aggravated by his service-connected GERD?

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

A thorough explanation should be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


